                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                         2019AU626 AMII:d
                                                                            CLE
W. H. WALL FAMILY HOLDINGS,                   §                           WESTE      J1

LLLP,                                         §
                       PLAINTIFF,             §
                                              §
V.                                            §        CAUSE NO. 1-18-CV-00303-LY
                                              §
CELONOVA BIOSCIENCES, INC.,                   §
               DEFENDANT.                     §

                 MEMORANDUM OPINION AND ORDER REGARDING
                         CLAIMS CONSTRUCTION

       Before the court in the above-styled and numbered cause are Plaintiff W. H. Wall Family

Holdings LLLP's Opening Claim Construction Brief filed December 27, 2018 (Doe. #46);

Defendant Celonova Biosciences, Inc.'s Opening Claim Construction Brief filed December 27,

2018 (Doc. #45); Plaintiff's Responsive Claim Construction Brief filed January 11, 2019 (Doe.

#47); Defendant's Responsive Claim Construction Brief filed January 12, 2019 (Doe. #49); the

parties' Revised Joint Claim Construction Statement filed January 18, 2019 (Doe. #51); and the

parties' claim-construction presentations.

       The court held a claim-construction hearing on January 22, 2019.           See Markman   v.


Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370

(1996). After considering the patent and its prosecution history, the parties' claim-construction

briefs, the applicable law regarding claim construction, and argument of counsel, the court now

renders its order with regard to claim construction.
I.        Introduction

          The court renders this memorandum opinion and order to construe Claim 30 of United

States Patent No. 6,974,475 ("the '475 Patent") entitled "Angioplasty stent." Plaintiff W. H.

Wall Family Holdings LLLP ("Wall") is the owner of the '475 Patent, which relates to a

prosthesis in the form of a stent. Specifically, the asserted claim of the '475 Patent is directed to

a method of placement of a stent for maintaining a minimum opening through an artery "or the

like." Wall alleges that Defendant Celonova Biosciences, Inc. ("Celonova") infringes claim 30

of the '475 Patent through making, using, offering for sale, selling, or importing infringing

products.

II.       Legal Principles of Claim Construction

          Determining infringement is a two-step process. See Markman           v.   Westview Instruments,

Inc., 517 U.S. 370, 384 (1996) ("[There are] two elements of a simple patent case, construing the

patent and determining whether infringement occurred.          . .   ."). First, the meaning and scope   of

the relevant claims must be ascertained. Id. Second, the properly construed claims must be

compared to the accused device. Id. Step one, claim construction, is the current issue before the

court.

          The court construes patent claims without the aid of a jury. See Markman, 52 F.3d at

979. The "words of a claim 'are generally given their ordinary and customary meaning."

Phillips   v.   AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (quoting Vitronics Corp

v.    Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). "[T]he ordinary and customary

meaning of a claim term is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention.   .. ."   Id. at 1313. The person     of ordinary skill in

the art is deemed to have read the claim term in the context of the entire patent. Id. Therefore, to



                                                    2
ascertain the meaning of a claim, a court must look to the claim, the specification, and the

patent's prosecution hIstory. Id. at 1314-17; Markman, 52 F.3d at 979.

         Claim language guides the court's construction of a claim term. Phillips, 415 F.3d at

1314. "[T]he context in which a term is used in the asserted claim can be highly instructive." Id.

Other claims, asserted and unasserted, can provide additional instruction because "terms are

normally used consistently throughout the patent.     . .   ." Id. Differences among claims, such as

additional limitations in dependent claims, can provide further guidance. Id. at 1314-15.

         Claims must also be read "in view of the specification, of which they are a part."

Markman, 52 F.3d at 979.         "[T]he specification 'is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term."     Phillips, 415 F.3d at 1315 (quoting Vitronics, 90 F.3d at 1582).          In the

specification, a patentee may defme a term to have a meaning that differs from the meaning that

the term would otherwise possess. Id. at 1316. In such a case, the patentee's lexicography

governs. Id. The specification may also reveal a patentee's intent to disavow claim scope. Id.

Such intention is dispositive of claim construction. Id. Although the specification may indicate

that a certain embodiment is preferred, a particular embodiment appearing in the specification

will not be read into the claim when the claim language is broader than the embodiment. Electro

Med. Sys., S.A. v. Cooper Life Scis., Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994).

         The prosecution history is another tool to supply the proper context for claim

construction because it demonstrates how the inventor understood the invention. Phillips, 415

F.3d at 1317. A patentee may also serve as his own lexicographer and define a disputed term in

prosecuting a patent. Home Diagnostics, Inc.    v.   LifeScan, Inc., 381 F.3d 1352, 1356 (Fed. Cir.

2004).    Similarly, distinguishing the claimed invention over the prior art during prosecution



                                                 3
indicates what a claim does not cover. Spectrum Int'l, Inc.       v.   Sterilite Corp., 164 F.3d 1372,

1378-79 (Fed. Cir. 1988). The doctrine of prosecution disclaimer precludes a patentee from

recapturing a specific meaning that was previously disclaimed during prosecution.                 Omega

Eng'g, Inc.   v.   Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003). A disclaimer of claim scope

must be clear and unambiguous. Middleton, Inc.         v.   3M Co., 311 F.3d 1384, 1388 (Fed. Cir.

2002).

         Although "less significant than the intrinsic record in determining the legally operative

meaning of claim language," the court may rely on extrinsic evidence to "shed useful light on the

relevant art." Phillips, 415 F.3 d at 1317 (internal quotations omitted). Technical dictionaries

and treatises may help the court understand the underlying technology and the manner in which

one skilled in the art might use a claim term, but such sources may also provide overly broad

definitions or may not be indicative of how a term is used in the patent. See id. at 1318.

Similarly, expert testimony may aid the court in determining the particular meaning of a term in

the pertinent field, but "conclusory, unsupported assertions by experts as to the definition of a

claim term are not useful to a court." Id. Generally, extrinsic evidence is "less reliable than the

patent and its prosecution history in detennining how to read claim terms        . . .   ." Id. Extrinsic

evidence may be useful when considered in the context of the intrinsic evidence, id. at 1319, but

it cannot "alter a claim construction dictated by a proper analysis     of the intrinsic evidence," On-

Line Techs., Inc.    v.   BodenseewerkPerkin-Elmer GmbH, 386 F.3d 1133, 1139 (Fed. Cir. 2004).




                                                   4
III.    Discussion

A.     Disputed Terms

        The parties dispute the construction of five terms.       Each disputed term is discussed

separately.

        1.   "coating"

        The parties' proposed constructions of this term, as used in Claim 30 of the '475 Patent,

are listed in the following table:


Wall's Proposed Construction                         Celonova's Proposed Construction

"a selectively evaporable covering; a                Indefmite
temporary or permanent layer of a substance
applied to a surface"                                Alternatively, "material applied to the mesh
                                                     in order to define openings throughout the
Alternatively,     no    construction   necessary    mesh"
beyond

        Celonova argues that the term "coating" is indefinite, because it is unclear in Claim 30

whether the "coating" itself is "defming a plurality of openings throughout the mesh."

Alternatively, Celonova argues that, if the term is not indefmite, the term should be construed to

mean that the coating is a material applied to the mesh in order to define openings throughout the

mesh. Wall contends that the term "coating" would be understood by a person of ordinary skill

in the art and should be given its plain and ordinary meaning, or the term should be construed as

"a selectively evaporable covering; a temporary or permanent layer of a substance applied to a

surface." The court agrees with Celonova's construction of the term.

        A claim is indefinite if it does not reasonably inform a person of ordinary skill in the art

of the claim scope. IPXL Holdings, L.L.C.      v.   Amazon.com, Inc., 430 F.3d 1377, 1383-84 (Fed.

Cir. 2005). "Claim language employing terms          of degree has long been found defmite where it

                                                     5
provided enough certainty to one of skill in the art when read in the context of the invention."

Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014). Because claim terms

are normally used consistently throughout the patent, the usage of a term in one claim can often

illuminate the meaning of the same term in other claims. Phillips, 415 F.3 d at 13 14; see also

Rexnord Corp.      v.   Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001) ("[A] claim term should

be construed consistently with its appearance in other places in the same claim or in other claims

of the same patent.").

       The court concludes that the term "coating" is not indefmite and construes it to be

"material applied to the mesh for defining a plurality of openings throughout the mesh." Claims

25 and 28    of the '475 Patent consistently refer to "a method of placement of a sleeve               .



comprising: providing a radially collapsed sleeve formed in a mesh defmmg a plurality of

openings throughout the mesh.         . .   and a coating applied to the mesh for defining a plurality      of

openings.    . .   .". The language in Claim 30 is very similar: "A      method.   . .   providing a sleeve

formed in a mesh and a coating applied to said mesh and defming a plurality of openings.              . .



Therefore, the term "coating" in Claim 30 is not indefmite when it is construed consistently with

its appearance in Claims 25 and 28, and a person             of ordinarily skill in the art   is reasonably

informed that "coating" means "material applied to the mesh for defining a plurality of

openings."

       Wall contends no construction for "coating" is necessary because the term is used

consistent with plain and ordinary meaning. A court may depart from the plain and ordinary

meaning of a claim term in only two instances: lexicography and disavowal. Hill-Rom Servs.,

Inc. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014). Because the patentee has limited the

term in the claims of the '475 Patent, the term requires construction beyond its plain and
ordinary meaning. Wall has provided no evidence that the use of "coating" in Claim 30 should

be attributed a meaning different from that of Claims 25 and 28.

       Wall also asserts that the purpose of the coating is not to define the openings, and

"defining a plurality of openings throughout the mesh" means that the openings in the mesh are

not covered by the coating. To support this assertion, Wall cites Figure 5 of the '475 Patent and

portions of the specification: "the network 31 is simply coated with the material 32 so that

openings 34 are distributed throughout the material." '475 Patent, 3:54-52. The court is not

persuaded. "The written description part of the specification itself does not delimit the right to

exclude. That is the function and purpose of claims." Markman, 52 F.3d at 980. It is unclear

whether the part of specification cited by Wall indicates that the purpose of the coating is to

define a plurality of openings throughout the mesh. However, because the patentee has clearly

limited the term "coating" to that purpose in the claims, the court need not to determine this

issue. Further, Wall itself also states in its response brief that "The coating is applied to the mesh

in a way that defines the boundaries of the openings."

       Wall further requests that the court to construe the term "coating" as "a selectively

evaporable covering; a temporary or permanent layer of a substance applied to a surface." Wall

offered no support in the '475 Patent or its prosecution history to support this construction. Wall

argues that those of ordinary skill in the art would readily understand the term as what it is

proposing, citing a scientific article as evidence: Xiaodong Ma; Tim Wu; Michael P Robich,

Durg-eluting Stent Coatings: Interventional Cardiology, 2012;4(1): 73-83. Celonova responds

by arguing that the article was published in 2012, nearly 25 years after the '475 Patent was filed,

and therefore is irrelevant to the claim construction    of the '475 Patent. The court agrees. The

ordinary and customary meaning of a claim term is the meaning that the term would have to a
person of ordinary skill in the art in question at the time of the invention, in other words, as of

the effective filing date of the patent application. Phillips, 415 F.3d at 1313; See also PC

Connector Solutions LLC v. SmartDisk Corp., 406 F.3d 1359, 1363 (Fed. Cir. 2005) (meaning of

claim "must be interpreted as of {the] effective filing date" of the patent application).

         Therefore, the court concludes the construction of "coating" to be: material applied to

the mesh for defming a plurality of openings throughout the mesh.'

         2. "radially collapsed"

         The parties' proposed constructions of this term, as used in Claim 30 of the '475 Patent,

are listed in the following table:


Wall's Proposed Construction                           Celonova's Proposed Construction

"moved inwardly toward a common center"                "radially collapsed position that is not
                                                       deformed beyond the sleeve's elastic limit"

         The parties dispute whether the patentee limited the scope of this term during the '475

Patent's prosecution. Wall asserts that its proposed construction would be well understood by

those of skill in the art and it is consistent with plain and ordinary meaning of the term.

Celonova contends that the patentee disclaimed deformable stents when the patentee

distinguished radially collapsible and deformable sleeves to overcome rejections from the United

States Patent and Trademark Office ("USPTO").

         The court concludes that the term "radially collapsed" requires no construction because

its meaning is apparent from the context in which it is used in the claims. "[W]e look to the

words of the claims themselves       . . .   to define the scope of the patented invention." Vitronics

Corp.   v.   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). Claim 30      of the '475 Patent
         1
             Throughout, the bolded claim terms indicate the court's adopted construction.
states:   ".   .   .   mounting the sleeve in a radially collapsed position on the catheter        .   .   .   radially

expanding the sleeve in the position of the lumen where the minimum opening in the lumen is to

be maintained.           . .   ." Reading within the claim, it is logical to conclude that a person    of ordinary

skill in the art will understand the claimed stents do not deform beyond the sleeve's elastic limit,

because a radially collapsed sleeve is not capable of returning to its expanded position if it was

deformed beyond its elastic limit.

          The specification of the patent further supports that no construction of the term beyond its

ordinary and plain meaning is necessary. For example, the patentee states in the abstract of the

'475 Patent: "The prosthesis can be inserted while in a collapsed position, then expanded and

locked at the larger diameter." Also, the '475 Patent describes an embodiment where the hook

arrangement is disengaged after continuous expanding, thereby causing the stent to collapse and

enabling it to be repositioned or removed. A person of skill in the art can readily understand

after reading the specification that the disclosed stent cannot be deformable; otherwise, it cannot

be successfully repositioned or removed as described in the specification. Therefore, Celonova's

proposed construction of the term "radially collapsed" is not necessary.

          The prosecution history is another tool to supply the proper context for claim

construction because it demonstrates how the inventor understood the invention. Phillips, 415

F.3d at 1317. In the prosecution history of the '475 Patent, the inventor repeatedly sought to

distinguish his invention from the prior              art2   by arguing that the prior art discloses deformable,

not radially collapsible, sleeves: "Palmaz prosthesis is made of deformable material that is

expanded beyond its elastic limit, is not disclosed as being radially collapsible, is not disclosed

as biased toward its collapsed position;" "Palmaz discloses a graft that is not radially collapsible



          2
               U.S. Patent No. 4,733,665 issued to Palmaz.
and relies on deformation of its material when expanded." Wall counters that these statements

were made in reference to different claims and a separate      application.3   However, the term

"radially collapsed" is used consistently throughout the '475 Patent and the '122 Application.

By arguing that Palmaz is distinguishable because it discloses deformable sleeves, the inventor

would have assumed that a person of ordinary skill in the art will reasonably understand that the

plain and ordinary meaning of "radially collapsed" sleeves are different from deformable

sleeves. In addition, Wall does not provide support that the meaning of the term "radially

collapsed" in Claim 30 of the '475 Patent should be constructed differently than in other claims

of the '475 Patent or the '122 Application.

       The court concludes that the evidence does not support a construction of this term in a

way other than the plain and ordinary meaning of the words. The court concludes that no

construction of the claim term is necessary.

        3. "radially expanding"

        The parties' proposed constructions of this term, as used in Claim 30 of the '475 Patent,

are listed in the following table:


Wall's Proposed Construction                     Celonova's Proposed Construction

"increasing the extent, surface or bulk of the   "radially expanding the sleeve without
tube outwardly from a common center"             deforming the sleeve beyond its elastic limit"

        The parties agree that this term as used in the context of Claim 30 is very similar to the

term "radially collapsed." Thus, for reasons substantially similar to those applicable to "radially

collapsed," the court concludes that the evidence does not support a construction of this term in a

         Specifically, Wall contends that these statements are limited to Claims 8, 15, 17, and 18
of the '475 Patent, and Claim 1 of the U.S. Patent Application No. 10/293,122 ("the '122
Application"). The '122 Application is eventually combined with another co-pending application
and issued as the '475 Patent.
                                                 10
way other than the plain and ordinary meaning of the words, because a person of ordinary skill in

the art will understand that the disclosed stent will not be expanded beyond its elastic limit.

        The court concludes that no construction of the claim term is necessary.

        4. "sleeve"

        The parties' proposed constructions of this term, as used in Claim 30 of the '475 Patent,

are listed in the following table:


Waft's Proposed Construction                      Celonova's Proposed Construction

No construction necessary beyond the plain        "a    structure    having     a longitudinal
and ordinary meaning of the word                  discontinuity running the entire length of the
                                                  structure; the structure is either biased
Alternatively, "a tube"                           towards a closed position and lockable in an
                                                  open position, or biased in an open position
                                                  and lockable in a closed position"


        Wall argues that the plain and ordinary meaning of the term "sleeve" is readily

understood, and one of ordinary skill in that art would not need to look any further.

Alternatively, Wall argues that the term should be construed as "a tube," because the sleeve

described in the patent is tubular in shape.          Celonova argues that it is the longitudinal

discontinuity in the sleeve that allows the sleeve to contract and expand, which produces the

desired flexibility of the claimed stent. The court agrees with Celonova that the term should be

construed as a tubular structure having a discontinuity. However, the court also agrees with Wall

that the rest of Celonova's proposed construction is redundant and unnecessary.

        Representations made by the patentee in the specification of the '475 Patent require that

"sleeve" refer to a tubular structure having a discontinuity. "When a patent thus describes the

features of the 'present invention' as a whole, this description limits the scope of the invention."

Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007). In the


                                                 11
summary of the '475 Patent, the patentee states that "This invention provides a stent.     . .   the stent

being in the form of a sleeve having a discontinuity so the sleeve has a collapsed position to be

assumed during placement of the stent, and an expanded position for use in its final location for

maintaining the desired opening." Thus, the specification of the '475 Patent limits the scope of

the term "sleeve" to a tubular structure having a discontinuity.

       Wall contends that "a longitudinal discontinuity" is not an inherent characteristic to be

found in every sleeve recited in the '475 Patent.       Wall conectly points out that the global

description of the stent refers only to a "discontinuity," but not "a longitudinal discontinuity

running the entire length of the structure." In addition, Celonova does not provide support for its

proposed construction that the structure recited in Claim 30 is limited to stents with either

"biased closed, locked open" or "biased open, locked closed" positions. The court further agrees

with Wall that adopting Celonova's proposed construction in full will be redundant and difficult

to understand.

       Wall also argues that the inventor specifically recited in Claims   1   and 7 that the sleeve in

those claims had a longitudinal discontinuity and declined to recite that same language in Claim

30, so that limitation should not apply. The "present invention" description is not so limiting

when other intrinsic evidence suggests that invention reaches beyond that description.                See

Absolute Software, Inc.   v.   Stealth Signal, Inc., 659 F.3d 1121, 1136-37 (Fed Cir. 2011).

However, the court is not convinced that the global description should not apply to Claim 30.

Claim 30 requires the stent has both an open position and a collapsed position, which falls within

the language of the global description. No other intrinsic evidence suggests that the disclosed

method in Claim 30 requires a stent beyond the global description being in the form of a sleeve

having a discontinuity.



                                                 12
        Therefore, the court concludes the construction of "sleeve" to be: a tubular structure

having a discontinuity.

        5. "mesh"

        The parties' proposed constructions of this term, as used in Claim 30 of the '475 Patent,

are listed in the following table:


Wall's Proposed Construction                       Celonova's Proposed Construction

No construction necessary beyond the plain         "knit or woven network"
and ordinary meaning of the word

Alternatively, "a network"

        Wall asserts that no construction is necessary, or its construction is in accordance with

the plain and ordinary meaning of the term as understood by a person of ordinary skill in the art.

Celonova argues that the intrinsic evidence suggests that the '475 Patent describes "mesh" in the

form of a "knit or woven network." The court agrees with Wall that no construction of the term

is necessary

        One    of ordinary skill in the art can readily understand the use of the word "mesh" in the

context, and the construction of the term is unnecessary. There is no evidence that the patentee

acted as his own lexicographer to define "mesh" in a specific way. Therefore, to conclude that

the term requires construction beyond its plain and ordinary meaning, the court would need to

fmd that "the specification [or prosecution history] makes clear that the invention does not

include a particular feature or is clearly limited to a particular form of the invention."   Hill-Rom


Servs., 755 F.3d at 1372. (internal citations and quotations omitted).

        In support of its construction, Celonova points to the use of the term "mesh" in the

summary of the invention ("knit or woven mesh") and the written description ("woven


                                                  13
network"). However, construing the term "mesh" to be "knit or woven network" will render the

language as surplusage.   See, e.g., Nautilus Grp., Inc. v. Icon Health & Fitness, Inc., 82 Fed.

Appx. 691, 694 (Fed. Cir. 2003) (finding error in district court's claim construction that rendered

certain terms as "surplusage."); Ethicon Endo-Surgery, Inc.   v.   US. Surgical Corp., 93 F.3d 1572,

1578 (Fed. Cir. 1996) (avoiding claim construction that would render language as surplusage);

Texas Instruments, Inc.   v.   US. Int'l Trade Comm'n, 988 F.2d 1165, 1171 (Fed. Cir. 1993)

(same). In addition, the specification does not teach that the mesh is limited to being knit or

woven. When "woven network" is used in the specification, it is indicated that it is one manner

of forming the mesh: "Though many different materials may be utilized in forming the stents of

the present invention, one form of material is illustrated in FIG. 5   . . .   there is a woven network

indicated at 31." '475 Patent, 3:38-41. Therefore, the court does not find that the specification

makes clear that the term "mesh" is clearly limited to a particular form.

       Celonova also argues that "mesh" should not simply be construed to mean "network"

because during prosecution the patentee replaced the claim language "a network" with "a mesh"

to overcome the indefmite objection    of the USPTO. The court agrees. Because the USPTO

determined that the recitation of "having a network" fails to positively set forth the structural

components that define the "network," the patentee amended the claim language to "formed in a

mesh." The patentee cannot recapture what he has disclaimed during prosecution. Omega Eng 'g,

Inc., 334 F.3d at 1323 (Fed. Cir. 2003).

       Therefore, the court concludes that no construction of the claim term is necessary.




                                                 14
B.       Alternative Agreed Constructions

         The parties dispute whether two terms in Claim 30 are indefinite. To the extent that

either or both of these terms are not held indefinite, the parties have agreed to the corresponding

alternative construction as listed in the table below.

     Claim                   Celonova's             Parties' Alternative Agreed
     TernilPhrase            Position               Construction
     "promoting              Indefmite              "promoting growth of epithelial cells
     epithelialization"                             around the sleeve and tis openings"



     "retarding re-          Indefinite             "slowing or preventing the recurrence of
     stenosis of the                                the narrowing of the lumen with the
     lumen with the                                 sleeve"
     sleeve"




         Celonova asserts that the two terms are indefinite because it is unclear to a person of skill

in the art how to perform the biological steps of "promoting epithelialization" and "retarding re-

stenosis," and because the '475 Patent provides no guidance or measure on how to discern

whether these two steps have been effective. Wall argues that a person having ordinary skill in

the art would understand that using a stent with openings like those described in Claim 30 would

promote epithelialization and retards re-stenosis. The court agrees with Wall.

         A patent is indefmite "if its claims, read in light of the specification delineating the

patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the

art about the scope of the invention." Nautilus, Inc.    v.   Biosig Instruments, Inc., 134 S. Ct. 2120,

2124 (2014). The specification of the '475 Patent explains that the use of a stent with openings

promotes epithelialization: "it will be understood that the use of a plurality of openings 34

promotes epithelialization to promote incorporation of the stent into the vessel well;" "the spaces


                                                  15
between the segments providing adequate openings for initial fluid drainage and subsequent

epithelialization." Therefore, a person of ordinary skill in the art would reasonably understand

that using the claimed stent with a plurality of openings in the lumen can promote

epithelialization.

        Celonova also argues that the '475 Patent provides no guidance to measure the

effectiveness of the steps. A patent needs not explicitly include information that is already well

known in the art. Nautilus, 134 S. Ct. at 2124. "[I]f a skilled person would choose an established

method of measurement, that may be sufficient to defeat a claim of indefmiteness, even if that

method is not set forth in haec verba in the patent itself" Id. (citing Dow Chem. Co.        v.   Nova

Chems. Corp., 809 F.3d 1223, 1224 (Fed. Cir. 2015)). The patentee explains in the information

disclosure statement of the '475 Patent that it is known in the prior art that the use of a stent to

keep the lumen open after a balloon angioplasty reduces the chance of re-stenosis. Therefore,

the lack of description of the effectiveness of the steps alone does not render the terms indefinite.

        Therefore, the court concludes that the two tenns are not indefmite. The court adopts the

agreed construction of those claim terms and construes the term "promoting epithelialization" to

be: promoting growth of epithelial cells        around the sleeve and its openings; the term

"retarding re-stenosis of the lumen with the sleeve" to be: slowing or preventing the

recurrence of the narrowing of the lumen with the sleeve.




                                                 16
C.       Summaiy Table of Agreed and Disputed Terms


Term                                         Court's Construction

"coating"                                    material applied to the mesh for
                                             defining a plurality of openings
                                             throughout the mesh

"radially collapsed"                         no construction of the claim term is
                                             necessary


"radially expanding"                         no construction of the claim term is
                                             necessary

"sleeve"                                      a tubular structure having a discontinuity


"mesh"                                       no construction of the claim term is
                                             necessary

"promoting epithelialization"                promoting growth of epithelial cells
                                             around the sleeve and its openings

"retarding re-steno sis of the lumen with    slowing or preventing the recurrence of the
the sleeve"                                  narrowing of the lumen with the sleeve




                                            17
IV.    Conclusion

       For the above reasons, the court construes the disputed claims as noted and so ORDERS.

No other claim terms require construction.

       IT IS FURTHER ORDERED that this case is set for a Scheduling Conference on

October 17, 2019, at 2:00 p.m., in Courtroom 7, Seventh Floor, United States Courthouse, 501

W. 5th Street, Austin, Texas 78701.      If the case   is not settled, the parties shall confer in an




                                              L'
attempt to reach agreement on a schedule to follow for the remainder of the case. The court will

render a scheduling order as a result of the conference.

       SIGNED    thiday of August, 2019.

                                              UNI ED STAT S DISTRICT JUDGE




                                                 IE
